    Case 1:19-cr-00139-RJD Document 37 Filed 07/26/19 Page 1 of 1 PageID #: 87




BEFORE RAYMOND J. DEARIE
UNITED STATES DISTRICT JUDGE


                     CRIMINAL CAUSE FOR STATUS CONFERENCE


                                   JULY 26.2019
                           Time in Court:10 MINUTES


DOCKET NUMBER: CR 19-139(RJD^


U.S.A. -V-    EMMA SORIANO(ON BOND)
              COUNSEL: GARY FARRELL(CJA)
U.S.A. -V-    ADAM MICEK(ON BOND)
              COUNSEL: MITCHELL ELMAN(RETAINED)
U.S.A. -V-    KEVIN NELSON(ON BOND)
              COUNSEL: NOEM BIALE(CJA
U.S.A. -V-    ANDRE WILBURN(IN CUSTODY)
              COUNSEL: JAMES DARROW(LAS)

AUSA: VIRGINIA NGUYEN


COURT REPORTER: RIVKATEICH


X       CASE CALLED FOR STATUS CONFERENCE.
        DISCUSSION HELD.
        AUSA ADVISES THAT ALL DEFENDANTS ARE ENGAGED IN
        PLEA NEGOTIATIONS AND REQUESTS TIME TO CONTINUE IN
        NEGOTIATIONS, WITH THE CONSENT OF ALL COUNSEL.
        COURT: CASE PREVIOUSLY DESIGNATED AS COMPLEX,EXCLUSION
        CONTINUES,IN THE INTEREST OF JUSTICE FROM TODAY THROUGH
        9/20/2019.
        CASE ADJOURNED TO 9/20/2019 AT 9:45AM.
